Case 2:19-cv-00040-JRG-RSP Document 89 Filed 07/17/19 Page 1 of 7 PageID #: 1676



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  IMPLICIT, LLC,                                   §
       Plaintiff,                                  §
                                                   §
  v.                                               §
                                                   §
  IMPERVA, INC.                                    §
                                                            Case No. 2:19-cv-00040-JRG-RSP
                                                   §
                                                                      LEAD CASE
                                                   §
  FORTINET, INC.                                   §
                                                            Case No. 2:19-cv-00039-JRG-RSP
                                                   §
                                                   §
  JUNIPER NETWORKS, INC.                           §
                                                            Case No. 2:19-cv-00037-JRG-RSP
                                                   §
                                                   §
  SOPHOS LTD.                                      §
                                                            Case No. 2:19-cv-00042-JRG-RSP
                                                   §
         Defendants.                               §

                                  DOCKET CONTROL ORDER

        In accordance with the scheduling conference held in this case, it is hereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:




                                                                  Event
           Deadlines



           July 6, 2020              *Jury Selection – 9:00 a.m. in Marshall, Texas before Judge
                                     Rodney Gilstrap

          June 15, 2020              *Pretrial Conference – 9:00 a.m. in Marshall, Texas before
                                     Judge Roy Payne
Case 2:19-cv-00040-JRG-RSP Document 89 Filed 07/17/19 Page 2 of 7 PageID #: 1677




                                                            Event
            Deadlines


            May 26, 2020       *Notify Deputy Clerk in Charge regarding the date and time
                               by which juror questionnaires shall be presented to accompany
                               by jury summons if the Parties desire to avail themselves the
                               benefit of using juror questionnaires1

            May 26, 2020       *Notify Court of Agreements Reached During Meet and
                               Confer

                               The parties are ordered to meet and confer on any outstanding
                               objections or motions in limine. The parties shall advise the
                               Court of any agreements reached no later than 1:00 p.m. three
                               (3) business days before the pretrial conference.

            May 26, 2020       *File Joint Pretrial Order, Joint Proposed Jury Instructions,
                               Joint Proposed Verdict Form, Responses to Motions in Limine,
                               Updated Exhibit Lists, Updated Witness Lists, and Updated
                               Deposition Designations

            May 18, 2020       *File Notice of Request for Daily Transcript or Real Time
                               Reporting.

                               If a daily transcript or real time reporting of court proceedings
                               is requested for trial, the party or parties making said request
                               shall file a notice with the Court and e-mail the Court Reporter,
                               Shelly Holmes, at shelly_holmes@txed.uscourts.gov.

            May 11, 2020       File Motions in Limine

                               The parties shall limit their motions in limine to issues that if
                               improperly introduced at trial would be so prejudicial that the
                               Court could not alleviate the prejudice by giving appropriate
                               instructions to the jury.

            May 11, 2020       Serve Objections to Rebuttal Pretrial Disclosures

            April 27, 2020     Serve Objections to Pretrial Disclosures; and Serve Rebuttal
                               Pretrial Disclosures

        1
         The Parties are referred to the Court’s Standing Order Regarding Use of Juror
  Questionnaires in Advance of Voir Dire.


                                            -2-
Case 2:19-cv-00040-JRG-RSP Document 89 Filed 07/17/19 Page 3 of 7 PageID #: 1678




                                                                Event
              Deadlines


              April 20, 2020        Serve Pretrial Disclosures (Witness List, Deposition
                                    Designations, and Exhibit List) by the Party with the Burden
                                    of Proof

              April 13, 2020        *Response to Dispositive Motions (including Daubert
                                    Motions). Responses to dispositive motions that were filed
                                    prior to the dispositive motion deadline, including Daubert
                                    Motions, shall be due in accordance with Local Rule CV-7(e),
                                    not to exceed the deadline as set forth in this Docket Control
                                    Order.2 Motions for Summary Judgment shall comply with
                                    Local Rule CV-56.

                                    *File Motions to Strike Expert Testimony (including Daubert
             March 30, 2020
                                    Motions)

                                    No motion to strike expert testimony (including a Daubert
                                    motion) may be filed after this date without leave of the Court.

             March 30, 2020         *File Dispositive Motions

                                    No dispositive motion may be filed after this date without leave
                                    of the Court.

                                    Motions shall comply with Local Rule CV-56 and Local Rule
                                    CV-7. Motions to extend page limits will only be granted in
                                    exceptional circumstances. Exceptional circumstances require
                                    more than agreement among the parties.

              March 25, 2020        Deadline to Complete Expert Discovery


              March 6, 2020         Serve Disclosures for Rebuttal Expert Witnesses



         2
            The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
  failure to oppose a motion in the manner prescribed herein creates a presumption that the party
  does not controvert the facts set out by movant and has no evidence to offer in opposition to the
  motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
  Dispositive Motions, the deadline for Response to Dispositive Motions controls.


                                                -3-
Case 2:19-cv-00040-JRG-RSP Document
                                 File89  Filed 07/17/19
                                      Response to AmendedPage 4 of 7 PageID #: 1679
                                                          Pleadings




                                                         Event
          Deadlines


         March 5, 2020       Deadline to Complete Mediation

                             The parties are responsible for ensuring that a mediation report
                             is filed no later than 5 days after the conclusion of mediation.

         February 27, 2020   Comply with P.R. 3-7 (Opinion of Counsel Defenses)


        February 18, 2020    Serve Disclosures for Expert Witnesses by the Party with the
                             Burden of Proof
                              Deadline to Complete Fact Discovery and File Motions to
        February 11, 2020
                              Compel Discovery

         February 6, 2020    *Claim Construction Hearing – 9:00 a.m. in Marshall, Texas
                             before Judge Roy Payne

         January 23, 2020    *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)


         January 16, 2020    *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)


         January 9, 2020     Comply with P.R. 4-5(b) (Responsive Claim Construction
                             Brief)

        December 26, 2019    Comply with P.R. 4-5(a) (Opening Claim Construction Brief)
                             and Submit Technical Tutorials (if any)

                             Good cause must be shown to submit technical tutorials after
                             the deadline to comply with P.R. 4-5(a).

         December 18, 2019   Deadline to Substantially Complete Document Production and
                             Exchange Privilege Logs

                             Counsel are expected to make good faith efforts to produce all
                             required documents as soon as they are available and not wait
                             until the substantial completion deadline.

         December 5, 2019    File Response to Amended Pleadings



                                         -4-
Case 2:19-cv-00040-JRG-RSP Document 89 Filed 07/17/19 Page 5 of 7 PageID #: 1680




                                                        Event
          Deadlines


       December 2, 2019      Comply with P.R. 4-4 (Deadline to Complete Claim
                             Construction Discovery)

                             *File Amended Pleadings
        November 21, 2019
                             It is not necessary to seek leave of Court to amend pleadings
                             prior to this deadline unless the amendment seeks to assert
                             additional patents.

        November 14, 2019    Comply with P.R. 4-3 (Joint Claim Construction Statement)


         October 24, 2019    Comply with P.R. 4-2 (Exchange Preliminary Claim
                             Constructions)
         October 3, 2019     Comply with P.R. 4-1 (Exchange Proposed Claim Terms)


         September 5, 2019   Comply with P.R. 3-3 (Invalidity Contentions)


         September 5, 2019   Comply with P.R. 3-4 as to Imperva and Juniper


         August 12, 2019     Comply with P.R. 3-4 as to Fortinet and Sophos


         July 22, 2019       *File Proposed Protective Order and Comply with Paragraphs
                             1 & 3 of the Discovery Order (Initial and Additional
                             Disclosures)

                             The Proposed Protective Order shall be filed as a separate
                             motion with the caption indicating whether or not the proposed
                             order is opposed in any part.




                                         -5-
Case 2:19-cv-00040-JRG-RSP Document 89 Filed 07/17/19 Page 6 of 7 PageID #: 1681




                                                                 Event
             Deadlines


                                    *File Proposed Docket Control Order and Proposed Discovery
                                    Order

            July 15, 2019           The Proposed Docket Control Order and Proposed Discovery
                                    Order shall be filed as separate motions with the caption
                                    indicating whether or not the proposed order is opposed in any
                                    part.

            July 8, 2019            Join Additional Parties

            July 5, 2019            *File Notice of Mediator

            June 17, 2019           Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

         Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
  mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
  Court will appoint a mediator. The parties should not file a list of mediators to be considered by
  the Court.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
  the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
  business days after briefing has completed. For expert-related motions, complete digital copies of
  the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
  the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
  than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

                                                 -6-
Case 2:19-cv-00040-JRG-RSP Document 89 Filed 07/17/19 Page 7 of 7 PageID #: 1682



  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
 .
         provision for the parties in the other case;

  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”
          SIGNED this 3rd day of January, 2012.
          SIGNED this 16th day of July, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  -7-
